Chief Justice Robertson
delivered the Opinion of the Court.
Lamaster filed a bill in chancery, in the Madison circuit court, to enjoin a judgment (for forty dollars,) which had been rendered against him, in Russell county, by a magistrate. The only ground for the injunction was the alleged payment of the amount of the judgment. Lair, before service of process, entered his appearance, and demurred to the bill, and the circuit court sustained the demurrer.
As no relief could have been granted otherwise than by actually or virtually enjoining the judgment, the only question presented for consideration, is, whether the circuit court of Madison had jurisdiction to enjoin the judgment. For, .if it had not such jurisdiction, the demurrer was properly sustained.
In Mason vs. Chambers,(4th J. J. Mar. 407-8-9,) it has been decided by this court, that a circuit court m one county, unless it has derived jurisdiction over the whole subject matter, from some peculiar circumstance, has no power to enjoin a judgment of a circuit court rendered in another county. And there is nothing in this case by which it can be exempted from the application of the general principle there recognised.
Wherefore, as the bill stated a case in which the circuit court of Madison had no jurisdiction, the demurrer was rightly sustained.
And, as the decree dissmissing the bill absolutely will not bar a similar bill in the proper court, because the Madison circuit court had no jurisdiction to adjudicate on the merits, there is no error in the absolute dismission.
Decree affirmed.